DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alton Hornsby III on 01/11/2022.
The application has been amended as follows: 

Regarding claim 1, the phrase “to create an osmotic pressure on the exterior surface of the nonpermeable membrane ring” in lines 14-15 has been replaced with --to create an osmotic pressure on the nonpermeable membrane ring--.

Regarding claim 11, the phrase “to create an osmotic pressure on the exterior surface of the nonpermeable membrane ring” in lines 15-16 has been replaced with --to create an osmotic pressure on the nonpermeable membrane ring--.

Regarding claim 20, the phrase “to create an osmotic pressure on the exterior surface of the nonpermeable membrane ring” in lines 15-16 has been replaced with --to create an osmotic pressure on the nonpermeable membrane ring--.

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claims 1, 11, or 20. In particular, the limitations “a nonpermeable membrane ring formed by an elastic material, the nonpermeable membrane ring comprising an exterior surface and an interior housing, wherein the exterior surface is coated with a sealant, and wherein the interior housing stores a volume of a hypertonic fluid and a first plurality of plugging materials suspended in the hypertonic fluid; a semipermeable membrane ring coupled to the nonpermeable membrane ring, the semipermeable membrane ring comprising an interior housing storing a volume of a hypotonic fluid and a second plurality of the plugging materials suspended in the hypotonic fluid … an 0-ring comprising an adhesive, coupled to the exterior surface of the nonpermeable membrane ring, wherein the osmotic pressure on the nonpermeable membrane ring causes the O-ring to seal the exterior surface of the nonpermeable membrane ring to a wall of the vehicle tire; and a plurality of polar magnets arranged in a ring formation on a wall coupling the nonpermeable membrane ring to the semipermeable membrane ring, wherein each one of a set of the polar magnets has a same polarity with respect to another one of the set of polar magnets to generate opposing magnetic forces along the ring formation, wherein the opposing magnetic forces generate a magnetic field that supports a vehicle weight.”
The closest prior art is considered to be Daly (US 2005/0277712).
Daly teaches a tire a method for plugging a puncture in a pneumatic tire mounted on a rim of a wheel which comprises the steps of filling the tire with a tire sealant having a liquid carrier and solid particulate, allowing the tire sealant to move through the puncture so that the solid particulate of the tire sealant is trapped in the puncture, and continuing to move tire sealant to the puncture until no tire sealant exits the puncture (Figs. 3-5) ([0018]). However, Daly does not disclose an inner tube having a 
No prior art of record teaches or suggests providing a tire inner tube with a nonpermeable membrane ring comprising an interior housing storing a volume of hypertonic fluid and a first plurality of plugging materials suspended in the hypertonic fluid, as well as a semipermeable membrane ring comprising an interior housing storing a volume of hypotonic fluid and a second plurality of the plugging materials suspended in the hypotonic fluid.
No prior art of record teaches or suggests providing a tire inner tube with a plurality of polar magnets arranged in a ring formation on a wall coupling the nonpermeable membrane ring to the semipermeable membrane ring, wherein each one of a set of the polar magnets has a same polarity with respect to another one of the set of polar magnets to generate opposing magnetic forces along the ring formation so as to generate a magnetic field that supports a vehicle weight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749